           Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
 JANE DOE,
                                                                Civil Case No:
                                  Plaintiff,

     -against-


 HCL AMERICA, INC.,                                             COMPLAINT
 HCL TECHNOLOGIES LTD,
 HCL AMERICA SOLUTIONS, INC.,
 KEITH CAPERS, individually,                                    Plaintiff Demands a
 MOISES SANTIAGO, individually,                                 Trial by Jury
 SUJEET LAHIRI, individually, and
 MAKINSON PIERRE-LOUINE, individually,

                                  Defendants.
---------------------------------------------------------X


        Plaintiff JANE DOE (hereinafter referred to as “Plaintiff” or “DOE””) by and through

her attorneys DEREK SMITH LAW GROUP, PLLC, hereby complains of Defendants, HCL

AMERICA, INC. (hereinafter referred to as “HCL AMERICA”), HCL TECHNOLOGIES LTD

(hereinafter referred to as “HCL TECHNOLOGIES”), HCL AMERICA SOLUTIONS, INC.

(hereinafter referred to as “HCL AMERICA SOLUTIONS”), (hereinafter collectively referred to

as “HCL”), KEITH CAPERS (hereinafter referred to as “CAPERS”), individually, MOISES

SANTIAGO (hereinafter referred to as “SANTIAGO”), individually, SUJEET LAHIRI

(hereinafter referred to as “LAHIRI”), individually, and MAKINSON PIERRE-LOUINE,

(hereinafter referred to as “PIERRE-LOUINE”) individually, (collectively referred to as

“Defendants”) upon information and belief as follows:

                                               NATURE OF CASE

        Plaintiff brings this action, charging that the Defendants violated Plaintiff’s rights



                                                        1
          Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 2 of 26



pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-

17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub. L. No. 102-166) (“Title

VII”), the American with Disabilities Act of 1990, 42 U.S.C. § 12101 et. seq (“ADA”), as

amended by the Americans with Disabilities Act Amendments Act of 2008 (“the ADAAA”), ,

The Fair Labor Standards Act of 1938 (“FLSA”), the Family and Medical Leave Act of 1993

(“FMLA”), the Administrative Code of the City of New York (“NYCHRL”), the executive

laws of the State of New York, New York Labor Laws, based upon the supplemental jurisdiction

of this Court pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28

U.S.C. §1367, seeking declaratory relief and damages to redress the injuries Plaintiff has suffered

as a result of, inter alia, unpaid overtime, disability discrimination, FMLA interference,

sex/gender discrimination, sexual harassment, hostile work environment, retaliation, and wrongful

termination by Defendants.

                                 JURISDICTION AND VENUE

1. Jurisdiction of this action is conferred upon this Court as this case involves a Federal

   Question under Title VII, FMLA, FLSA and ADA. The Court also has jurisdiction pursuant

   to 29 U.S.C. §2617; 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto. Additionally,

   the Court has supplemental jurisdiction under the State and City laws of New York.

2. Plaintiff submitted a Charge of Discrimination to the U.S. Equal Employment Opportunity

   Commission (“EEOC”) on or about July 25, 2017.

3. On or about August 29, 2018, Plaintiff received a Right to Sue Letter from the EEOC.

4. Plaintiff satisfied all administrative prerequisites and is filing this case within the applicable

   Statute of Limitations.

5. Venue is proper in this court, as the events giving rise to this action arose within the Southern



                                                 2
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 3 of 26



   District of New York.

                                             PARTIES

6. Plaintiff DOE is an individual twenty-three year old woman who is a resident of the State of

   New Jersey.

7. At all times material, Defendant HCL AMERICA is a foreign business corporation duly

   existing by the virtue and laws of California that does business in the state of New York.

8. At all times material, Defendant HCL TECHNOLOGIES, is a foreign business corporation

   duly existing by the virtue and laws of California that does business in the state of New York.

9. At all times material, Defendant HCL AMERICA SOLUTIONS, is a foreign business

   corporation duly existing by the virtue and laws of India that does business in the state of

   New York.

10. Defendant HCL provides consulting, business process services, and information technology

   services.

11. At all times material, Defendant CAPERS was and is a manager of Defendant HCL.

12. At all times material, Defendant CAPERS had supervisory authority over Plaintiff with

   regards to her employment, controlling many tangible aspects of Plaintiff’s job duties,


   including holding the power to hire and fire Plaintiff.

13. At all times material, Defendant SANTIAGO was and is a manager for Defendant HCL.

14. At all times material, Defendant SANTIAGO had supervisory authority over Plaintiff with

   regards to her employment, controlling many tangible aspects of Plaintiff’s job duties,


   including holding the power to hire and fire Plaintiff.




                                                3
          Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 4 of 26



15. At all times material, Defendant LAHIRI was and is a Senior Manager of Human Resources

   for Defendant HCL.

16. Defendant LAHIRI had supervisory authority over Plaintiff with regards to her employment,

   controlling many tangible aspects of Plaintiff’s job duties, including holding the power to hire


   and fire Plaintiff.

17. At all times material, Defendant PIERRE-LOUINE was and is an IT technician of Defendant

   HCL.

                                       STATEMENT OF FACTS

18. At all times material, Plaintiff suffered and continues to suffer from the following

   disabilities: epilepsy, an incurable neurological disorder; Attention Deficit Hyperactivity

   Disorder (“ADHD”); frequent migraines from epilepsy medication; anxiety; and a torn

   meniscus that required six surgeries and a partial transplant to repair causing Plaintiff to have

   limited mobility, (hereinafter collectively referred to as “disabilities”).

19. At all times material, Plaintiff took prescribed medication for her epilepsy, migraines, and

   anxiety.

20. At all times material, Plaintiff suffered from and continues to suffer from the aforementioned

   medical conditions that qualify as disabilities in accordance with the Americans with

   Disabilities Act (“ADA”).

21. At all times material, Defendants’ Human Resources department were made aware of

   Plaintiff’s disabilities.

22. In or around July 2014, Defendant HCL hired Plaintiff to be a member of HCL’s IT

   Department.




                                                  4
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 5 of 26



23. Defendant HCL assigned Plaintiff to Defendant HCL’s Compucom account in New York,

   New York.

24. In or around February 2015, Defendant HCL promoted Plaintiff from Junior Analyst to

   Senior Analyst and transferred Plaintiff to the IT department at Defendant HCL’s Deutsche

   Bank Account in New York, New York. Defendant HCL assigned Plaintiff to the Mobile

   Services division (hereinafter referred to as “Mobile Services”), because Mobile Services did

   not require any heavy lifting and/or repairs on computers on or underneath desks.

25. In or around September 2015, Defendant HCL also stationed Defendant PIERRE-LOUINE at

   Deutsche Bank located at 60 Wall Street New York, New York 10005.

26. In or around September 2015, Defendant PIERRE-LOUINE unwelcomely and consistently

   patted Plaintiff’s back.

27. Defendants’ employee, PETER ECKERD (hereinafter referred to as “ECKERD”) and

   Plaintiff’s manager, was informed by Plaintiff that Defendant PIERRE-LOUINE violated a

   personal boundary.

28. Manager ECKERD failed to take any reasonable action to remedy Plaintiff’s complaint.

29. In or around April 2015, Defendant PIERRE-LOUINE asked Plaintiff for a hug. Plaintiff

   said “no.” Defendant PIERRE-LOUINE pressured Plaintiff and asked “why you have to be

   like that?”    PIERRE-LOUINE would not leave until Plaintiff embraced him so Plaintiff

   reluctantly gave PIERRE-LOUINE an open hug.

30. In or around May 2015, Defendant HCL hired Defendant CAPERS as the Operations

   Manager for HCL’s IT department and made CAPERS Plaintiff’s Supervisor.

31. In or around May 2015, Defendant CAPERS was made aware of Plaintiff’s ADHD disability

   (a mental impairment that is covered by the ADA) when Plaintiff requested for a reasonable




                                               5
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 6 of 26



   accommodation brought on by her ADHD. Plaintiff’s ADHD disability affected and/or

   substantially limited Plaintiff’s focus, concentration, and hyperactivity.

32. Plaintiff requested a reasonable accommodation of reducing the amount of tasks assigned to

   her with a short turnaround time or providing advance notice of deadlines.

33. Defendant CAPERS denied Plaintiff’s reasonable accommodation request and told Plaintiff

   “I do not believe ADHD is a ‘thing’. Doctors are just saying that to get your money. I

   don’t care what you do or how you do it, but you need to make sure you complete all of

   your tasks prior to leaving the office.”

34. The above-mentioned comment by Defendant CAPERS is an example of the discriminatory

   intimidation, ridicule and insult that Defendant CAPERS subjected Plaintiff to regularly

   throughout her employment with Defendant HCL.

35. Defendant CAPERS also failed to engage in an interactive dialogue to assess whether

   Plaintiff’s disability could be reasonably accommodated.

36. Defendant CAPERS knowingly assigned Plaintiff voluminous tasks that could have been

   distributed to Plaintiff’s coworkers causing Plaintiff to feel overwhelmed and anxious.

37. Between May 2015 to April 2016, due to Defendant CAPERS failure to accommodate

   Plaintiff’s disability, Plaintiff began working hours in excess of forty (40) a week.

38. Defendant CAPERS denied Plaintiff’s request for overtime for the hours Plaintiff worked in

   excess of forty (40) hours a week.

39. Defendant HCL knowingly failed to pay Plaintiff for the number of hours Plaintiff worked in

   excess of forty (40) a week.

40. Without a reasonable accommodation, Plaintiff’s workload continued to pile up and Plaintiff

   had to work from home and/or stay late without compensation.




                                                 6
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 7 of 26



41. Plaintiff was working on average approximately sixteen (16) hours each day, during

   holidays, and would continue working from home in order to complete all of the tasks

   assigned by Defendant CAPERS.

42. Defendant HCL discriminated against Plaintiff on the basis of her disability, failed to

   accommodate Plaintiff’s request for a reasonable accommodation, failed to have an

   interactive dialogue regarding Plaintiff’s disability, and subjected Plaintiff to a hostile work

   environment.

43. In or around April 2016, Defendant HCL’s discriminatory treatment and failure to

   accommodate Plaintiff’s disabilities caused Plaintiff to experience high levels of anxiety and

   fear of termination which ultimately led to Plaintiff suffering a major anxiety attack at work.

44. At that same time, Plaintiff sought treatment from Dr. Vazquez who told Plaintiff that her

   anxiety was worsening and that Plaintiff was exhibiting signs of severe depression. Dr.

   Vazquez recommended Plaintiff see a psychiatrist.

45. Plaintiff attended only one psychiatrist appointment, due to her fear over the repercussions of

   taking time off work.

46. In or around May 2016, Plaintiff gave HCL’s Human Resources and Defendant CAPERS, a

   copy of her doctor’s note for her exacerbated torn meniscus and migraines.

47. Defendant CAPERS frequently questioned Plaintiff about Plaintiff’s disabilities and ignored

   Plaintiff when she consistently told him to discuss her disabilities with HCL’s Human

   Resources who were aware of the situation.

48. On or about May 12, 2016 Plaintiff went on medical leave (under the Family and Medical

   Leave Act “FMLA”) for a partial meniscus transplant. Recovery from meniscus transplants

   generally take a year or longer. However, Plaintiff was afraid to lose her job at HCL so she




                                                7
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 8 of 26



   returned to HCL on or about September 23, 2016, but with medical clearance to only work in

   the less physically intensive Mobile Services Division. Defendant HCL also promised

   Plaintiff that she would be able to return to her position in the Mobile Services Division.

49. However, upon Plaintiff’s return, Defendant CAPERS purposefully placed Plaintiff in the

   physically demanding Computers Division instead of the Mobile Services Division.

50. Plaintiff reminded CAPERS that she could not work in the Computers division because she

   was unable to squat, bend, or lift anything over five (5) lbs. Plaintiff even gave CAPERS a

   doctor’s note reaffirming her need for a reasonable accommodation. Defendant CAPERS

   then told Plaintiff “what is the purpose of having you if you can’t do anything?!”

51. Plaintiff asked Defendant CAPERS if she could simply return to the Mobile Services

   Division where she had been working previously. Defendant CAPERS ignored Plaintiff’s

   request and gave her the option of working in the Computers division or be terminated.

52. Defendants completely disregarded Plaintiff’s reasonable accommodation request and forced

   Plaintiff to compromise her health working in the Computers division. Plaintiff went home

   every day in severe pain and in need of pain relief medication.

53. Additionally, Defendants did not permit Plaintiff to leave work early on days she was

   scheduled for physical therapy sessions.

54. Plaintiff’s co-workers recognized Plaintiff was in pain so they switched their tasks that did

   not involve any heavy lifting with hers. However, CAPERS would then spitefully and

   unnecessarily switch the heavier tasks back to Plaintiff.

55. This further demonstrates that CAPERS could have, but refused to provide Plaintiff with a

   reasonable accommodation.




                                                8
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 9 of 26



56. Defendant HCL discriminated against Plaintiff on the basis of her disabilities, failed to

   provide Plaintiff with a reasonable accommodation, subjected Plaintiff to a hostile work

   environment, and retaliated against Plaintiff for making a reasonable accommodation request,

   and for taking medical leave under the FMLA.

57. Between March 2016 and September 2016, Defendant PIERRE-LOUINE found Plaintiff on

   the WhatsApp application and sent Plaintiff a message that said “HI.”

58. On or about September 26, 2016, Defendant PIERRE-LOUINE walked into the kitchen

   where Plaintiff was alone, microwaving her lunch. Defendant PIERRE-LOUINE went up

   to Plaintiff, stood behind her, and put his arms around Plaintiff’s waist and gave her a

   hug. Defendant PIERRE-LOUINE then slid his hands down to Plaintiff’s buttocks onto

   her back pockets. Defendant PIERRE-LOUINE then kissed Plaintiff’s neck.

59. Plaintiff immediately told Defendant PIERRE-LOUINE, “don’t touch me” and moved away

   from Defendant PIERRE-LOUINE. Plaintiff then proceeded to the cafeteria to join the rest

   of her lunch group. She felt violated and embarrassed.

60. Plaintiff told Defendant HCL’s employee and former Manager JAMIE ORTIZ via text

   message about Defendant PIERRE-LOUINE’s sexual misconduct.

61. Defendant HCL discriminated against Plaintiff on the basis of her sex/gender and caused

   Plaintiff to suffer from sexual harassment.

62. On or about December 5, 2016, at the end of the day, Plaintiff and Defendant PIERRE-

   LOUINE were the last employees at the office.            Plaintiff was sitting at her desk and

   Defendant PIERRE-LOUINE was packing his bag.

63. Defendant PIERRE-LOUINE said “you have something on your shirt.” As Plaintiff looked

   down to see what it was, HCL’S Employee, PIERRE-LOUINE suddenly grabbed Plaintiff’s




                                                 9
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 10 of 26



   tank top and pulled it down to look into Plaintiff’s shirt. He then put his hands around

   Plaintiff’s waist in an attempt to bring her body close to his. Plaintiff immediately yelled

   “no!” in protest, but Defendant PIERRE-LOUINE continued forcing himself onto her trying

   to kiss Plaintiff. Plaintiff quickly moved to try and escape Defendant PIERRE-LOUINE’s

   firm grasp causing Defendant PIERRE-LOUINE to kiss her shoulder instead of her lips.

64. Defendant PIERRE-LOUINE’s sexually deviant behavior caused Plaintiff to feel humiliated

   and violated. Plaintiff immediately contacted Defendant SANTIAGO to complain about the

   incident.

65. Defendant SANTIAGO told Plaintiff “I don’t know if there is anything we can do. Maybe

   it is okay in his country and he thinks he can do it here.”

66. Defendant HCL ignored Plaintiff’s complaint and left Plaintiff with no redress.

67. Defendant HCL discriminated against Plaintiff on the basis of her sex/gender, subjected

   Plaintiff to sexual harassment and knowingly permitted PIERRE-LOUINE to sexually harass

   and assault Plaintiff.

68. On or about December 6, 2016, Plaintiff filed a complaint against Defendant PIERRE-

   LOUINE to Defendants SANTIAGO and CAPERS. She also wrote a separate email,

   requesting to have Defendant PIERRE-LOUINE moved away from her.

69. Defendant CAPERS moved Defendant PIERRE-LOUINE to the twelfth floor and told

   Plaintiff that “if you need anything from the twelfth floor, have one of the other guys bring it

   down to you.”

70. However, Defendant CAPERS allowed Defendant PIERRE-LOUINE to go to Plaintiff’s

   floor because it “was part of his work.”




                                               10
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 11 of 26



71. Defendants ignored Plaintiff’s requests and rather than take any reasonable action to remedy

   Plaintiff’s complaints, instead they further endangered Plaintiff’s safety.

72. On or about December 7, 2016, Plaintiff emailed Defendant HCL’s employee, LAHIRI for

   help because Defendants CAPERS and SANTIAGO were not taking her initial complaint or

   extreme discomfort seriously.

73. On or about December 9, 2016, Defendant HCL sent Plaintiff home while they conducted an

   investigation based on her initial complaint against Defendant PIERRE-LOUINE. Defendant

   HCL sent Defendant PIERRE-LOUINE home after Plaintiff.

74. Defendant HCL did not contact Plaintiff during the investigation and whenever Plaintiff

   called to inquire about the status of the investigation HCL would tell her to wait until the

   investigation was completed.

75. On or about February 21, 2017, almost three months later, Defendant HCL contacted

   Plaintiff via email to tell her that based on the findings of their investigation, they decided to

   close the case.

76. Defendant HCL discriminated against Plaintiff on the basis of her sex/gender, subjected her

   to a hostile environment and sexual harassment.

77. Defendant HCL never provided Plaintiff a copy of their report and/or findings from their

   investigation.

78. In or around March 2017, Plaintiff returned to work to discover that Defendant CAPERS did

   not have anyone fill in for her while she was out during the investigation. Defendant

   CAPERS retaliated against Plaintiff by reprimanding her for the escalation of outstanding

   work and told Plaintiff that she was not doing enough.




                                                11
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 12 of 26



79. On or about March 7, 2017, Plaintiff decided she could not suffer in pain any longer and

   emailed Defendant SANTIAGO regarding her concern that Defendant CAPERS prevented

   her from working in the Mobile Services division and forced her to work in the Computer

   division despite her reasonable accommodation request and worsening medical condition.

80. On or about March 8, 2017, Defendant SANTIAGO copied CAPERS on an email to

   Plaintiff, stating, “that is unfortunately CAPERS’s role,” and allowed CAPERS to continue

   to discriminate against Plaintiff.

81. Shortly after Plaintiff complained to SANTIAGO, CAPERS retaliated against Plaintiff by

   assigning her tasks that involved carrying heavy machinery and bending under desks to fix

   computers.

82. On or about March 22, 2017, Defendant HCL wrongfully terminated Plaintiff stating that

   they were letting her go “due to a reduction of work.”

83. Defendant HCL’s reason for terminating Plaintiff is merely pretextual because a couple of

   weeks later, Defendant HCL hired two employees to replace Plaintiff and less than a month

   later, Defendant HCL posted Plaintiff’s position on a job board.

84. Between March 22, 2017 and May 8, 2017, Defendants discriminatory and retaliatory

   conduct and unlawful termination caused Plaintiff to experience extreme psychological

   distress which ultimately led to Plaintiff suffering from a non-epileptic seizure on May 8,

   2017.

85. On or about May 8, 2017, Plaintiff was diagnosed with Post Traumatic Stress Disorder due to

   the severe stress Defendants caused Plaintiff to suffer during the preceding months.

86. As a result of Defendants actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.




                                               12
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 13 of 26



87. As a result of Defendants discriminatory and intolerable treatment, Plaintiff suffered and

    continues to suffer severe emotional distress and physical ailments.

88. HCL discriminated against Plaintiff on the basis of her disabilities and retaliated against

    Plaintiff for attempting to exercise her protected rights regarding her disabilities and because

    Plaintiff was asking for a reasonable accommodation in connection with her disabilities.

89. In addition to discriminating against Plaintiff on the basis of her disabilities and subjecting

    Plaintiff to a hostile work environment, HCL discriminated against Plaintiff on the basis of

    sex/gender and knowingly subjected Plaintiff to further sexual harassment, sexual assault,

    and endangered Plaintiff’s safety.

90. HCL knowingly disregarded Plaintiff’s complaints about sexual harassment, discrimination

    and retaliation but failed to take any immediate or reasonable actions.

91. Defendant HCL knowingly failed to compensate Plaintiff for the hours she worked in excess

    of forty (40) hours.

92. Defendant HCL knowingly permitted Defendants PIERRE-LOUINE and CAPERS to

    discriminate against Plaintiff on the basis of her sex/gender and disabilities and subject her to

    a hostile work environment.

93. Defendant HCL retaliated against Plaintiff for engaging in protected activities and taking

    FMLA leave, and subjected Plaintiff to multiple adverse employment actions including

    termination.

94. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

    continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

    compensation which such employment entails, and Plaintiff also suffered future pecuniary




                                                 13
          Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 14 of 26



     losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and

     other non-pecuniary losses.

95. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

     condition.

96. As Defendant HCL’s conduct has been malicious, willful, outrageous, and conducted with full

     knowledge of the law, Plaintiff demands Punitive Damages as against all the Defendants,

     jointly and severally.

97. The above are just some of the examples of unlawful discrimination and retaliation to which

     the Defendants subjected the Plaintiff on a frequent and ongoing basis throughout Plaintiff’s

     employment.

98. Plaintiff claims a continuous practice of discrimination and claims a continuing violations and

     makes all claims herein under the continuing violations doctrine.

99. Plaintiff claims unlawful termination and hereby requests reinstatement to her position.

100. Plaintiff claims alternatively (in the event Defendants claim so or that the Court determines)

     that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for the

     above conduct and facts under the applicable law pertaining to Independent Contractors.

     Furthermore, in such case, Plaintiff claims that Defendants owed and breach its duty to

     Plaintiff to prevent the harassment/discrimination/retaliation and is liable therefore for

     negligence.

101. Plaintiff has documents to further support the claims made herein.

102. Plaintiff repeats and realleges each and every allegation made in the above

     paragraphs of this complaint.

                             AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII



                                                 14
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 15 of 26



                                 (Not Against Individual Defendants)

103. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)

    [Section 703] provides that it shall be an unlawful employment practice for an employer:

    “(1) to fail or refuse to hire or to discharge any individual, or otherwise to

    discriminate against any individual with respect to his compensation, terms, conditions, or

    privileges of employment, because of such individual’s race, color, religion, sex, or

    national origin; . . .”

104. Defendant HCL engaged in unlawful employment practices prohibited by 42 U.S.C.

    §2000e et seq., by discriminating against Plaintiff on the basis of her sex/gender along with

    creating a hostile work environment, retaliating and unlawful terminating Plaintiff based

     upon her membership in the aforementioned protected classes.

105. Plaintiff hereby makes a claim against Defendant HCL under all of the applicable

     paragraphs of Title VII.

106. Defendant HCL violated the above and Plaintiff suffered numerous damages as a

     result.

                                 AS A SECOND CAUSE OF ACTION
                              FOR RETALIATION UNDER TITLE VII
                                (Not Against Individual Defendants)

107. Plaintiff repeats and realleges each and every allegation made in the above

    paragraphs of this complaint.

108. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)

     [Section 704] provides that it shall be an unlawful employment practice for an employer:

    “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any

    practice made an unlawful employment practice by this subchapter, or because [s]he has




                                                15
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 16 of 26



     made a charge, testified, assisted or participated in any manner in an investigation,

     proceeding, or hearing under this subchapter.”

109. Defendant HCL engaged in unlawful employment practice prohibited by 42 U.S.C.

     §2000e et seq., by retaliating against Plaintiff with respect to the terms, conditions or

     privileges of her employment because of her opposition to the unlawful employment

     practices of Defendant HCL.

110. Defendant HCL violated the above and Plaintiff suffered numerous damages as a result.

                       AS A THIRD CAUSE OF ACTION
        DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES ACT
                       (Not Against Individual Defendants)

111. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

     this Complaint.

112. Plaintiff claims Defendant HCL violated Title I of the Americans with Disabilities Act of

     1990 (Pub.L. 101-336) (ADA), as amended, as these titles appear in volume 42 of the

     United States Code, beginning at section12101.

113. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

     discriminate against a qualified individual with a disability because of the disability of such

     individual in regard to job application procedures, the hiring, advancement, or discharge of

     employees, employee compensation, job training, and other terms, conditions, and

     privileges of employment.”

114. Defendant HCL violated the above and Plaintiff suffered numerous damages as a result.

                     AS A FOURTH CAUSE OF ACTION
        RETALIATION UNDER THE AMERICANS WITH DISABILITIES ACT
                      (Not Against Individual Defendants)

115. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of




                                                 16
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 17 of 26



     this Complaint.

116. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against

     any individual because such individual has opposed any act or practice made unlawful by

     this chapter or because such individual made a charge, testified, assisted, or participated in

     any manner in an investigation, proceeding, or hearing under this chapter.”

117. Defendant HCL violated the above and Plaintiff suffered numerous damages as a result.

                        AS A FIFTH CAUSE OF ACTION
                          FOR VIOLATIONS OF THE
             FAMILY AND MEDICAL LEAVE ACT – 29 U.S.C. § 2601 ET SEQ.
                        (Not Against Individual Defendants)

118. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

119. Section 2612 of the Family Medical Leave Act (FMLA) states in pertinent part:

     (a) In general

     (1) Entitlement to leave

     Subject to section 2613 of this title, an eligible employee shall be entitled to a total of 12
     workweeks of leave during any 12-month period for one or more of the following:

       (A) Because of the birth of a son or daughter of the employee and in order to care for
       such son or daughter.

       (B) Because of the placement of a son or daughter with the employee for adoption or
       foster care.

       (C) In order to care for the spouse, or a son, daughter, or parent, of the employee, if such
       spouse, son, daughter, or parent has a serious health condition.

       (D) Because of a serious health condition that makes the employee unable to perform the
       functions of the position of such employee.

       (E) Because of any qualifying exigency (as the Secretary shall, by regulation, determine)
       arising out of the fact that the spouse, or a son, daughter, or parent of the employee is on
       covered active duty (or has been notified of an impending call or order to covered active
       duty) in the Armed Forces.



                                                  17
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 18 of 26




120. Defendant HCL violated the above and Plaintiff suffered numerous damages as a result.

                       AS A SIXTH CAUSE OF ACTION
               FOR RETALIATION AND INTERFERENCE UNDER
         THE FAMILY AND MEDICAL LEAVE ACT – 29 U.S.C. § 2601 ET SEQ.
                      (Not Against Individual Defendants)

121. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

    this complaint as if the same were set forth herein fully at length.

122. § 2615 of the FMLA states as follows:

    Prohibited acts

    (a) Interference with rights

        (1) Exercise of rights

        It shall be unlawful for any employer to interfere with, restrain, or deny the exercise of
        or the attempt to exercise, any right provided under this subchapter.

        (2) Discrimination

        It shall be unlawful for any employer to discharge or in any other manner discriminate
        against any individual for opposing any practice made unlawful by this subchapter.

123. Defendant HCL unlawfully interfered, restrained, and denied Plaintiff’s right to exercise

      and attempt to exercise his rights under the above section and discriminated and retaliated

     against Plaintiff for opposing Defendant HCL’s unlawful employment practice and

     attempting to exercise her rights.

124. Defendant HCL violated the above and Plaintiff suffered numerous damages as a result.

                           AS A SEVENTH CAUSE OF ACTION
                         UNDER THE FAIR LABOR STANDARD ACT
                                        OVERTIME
                             (Not Against Individual Defendants)


125. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this



                                                 18
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 19 of 26



    Complaint as if more fully set forth herein at length.

126. Defendant HCL willfully employed Plaintiff in the aforementioned enterprise for work

     weeks longer than 40 hours and failed to compensate Plaintiff for her employment in

     excess of 40 hours per week at a rate of at least one and one-half times the rate at which

     she was employed.

127. Defendant HCL failed to pay overtime wages to Plaintiff as required by the FLSA, 29

    U.S.C. §201 et seq. and its implementing regulations.

128. Defendant HCL’s failure to pay Plaintiff overtime pay in accordance with the FLSA, was a

     direct violation of the FLSA, specifically 29 U.S.C. §207.

129. Defendant HCL failure to pay proper overtime wages for each hour worked over 40 per

     week was willful within the meaning of 29 U.S.C. §255.

130. Defendant HCL failure to comply with the FLSA caused Plaintiff to suffer loss of wages.

                         AS AN EIGHTH CAUSE OF ACTION
                  VIOLATION OF NEW YORK WAGE AND HOUR LAW
                     and VIOLATION OF Title 12 NYCRR § 142-2.2
                                 OVERTIME RATE
                          (Not Against Individual Defendants)


131. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

132. Plaintiff was an employee of Defendants within the meaning of New York Wage

     Regulations, specifically NYCRR Labor § 138 et seq.

133. Defendants failed to pay Plaintiff a premium for hours worked in excess of 40 hours per

     week.

134. Defendant HCL violated Plaintiff’s rights to overtime pay under Title 12 NYCRR 142-2.2.

135. Defendant HCL also failed to pay Plaintiff a premium/additional amount for hours worked



                                                19
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 20 of 26



     in excess of 10 hours per day.

136. On account of such violations, Defendant HCL is liable to Plaintiff for actual, statutory

     and liquidated damages.

                              AS A NINTH CAUSE OF ACTION
                           SPREAD OF HOURS COMPENSATION
                             UNDER NEW YORK LABOR LAW
                             (Not Against Individual Defendants)

137. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

     this Complaint as if set forth more fully herein.

138. Defendant HCL willfully violated Plaintiff’s rights by failing to pay Plaintiff an additional

     hour of pay at minimum wage for each day worked more than ten (10) hours, in violation

     of the New York Minimum Wage Act and its implementing regulations, N.Y. Labor Law

     §§ 650 et seq.; 12 N.Y.C.R.R. § 142-2.4.

139. Due to Defendant HCL’s New York Labor Law violations, Plaintiff is entitled to recover

     from Defendant HCL for her unpaid spread of hours compensation, reasonable attorneys’

     fees, and costs of this action pursuant to N.Y. Labor Law § 663 (1).

                            AS A TENTH CAUSE OF ACTION
                        VIOLATION OF NEW YORK WAGE ORDER
                                 EMPLOYEE RECORDS
                            (Not Against Individual Defendants)

140. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

     this complaint.

141. Defendant HCL failed to keep employee-specific records documenting, inter alia, actual

     hours worked in each week, in violation of New York Labor Law § 195, 661, and 12

     NYCRR 142-2.6.

142. Defendant HCL failed to furnish statements with pay and hour information to Plaintiff, in




                                                20
        Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 21 of 26



     violation of New York Labor Law § 195 and 12 NYCRR 142-2.7.

                       AS AN ELEVENTH CAUSE OF ACTION
                FOR DISCRIMINATION UNDER NEW YORK STATE LAW
                              (Against All Defendants)

143. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

    this Complaint.

144. Executive Law §296 provides that “1. It shall be an unlawful discriminatory practice: (a)

    For an employer or licensing agency, because of an individual's age, race, creed, color,

    national origin, sexual orientation, military status, sex, disability, predisposing genetic

    characteristics, marital status, or domestic violence victim status, to refuse to hire or employ

    or to bar or to discharge from employment such individual or to discriminate against such

    individual in compensation or in terms, conditions or privileges of employment.”

145. Defendants engaged in an unlawful discriminatory practice by discriminating against

    Plaintiff because of her disabilities, sex/gender, along with failing to provide Plaintiff with a

    reasonable accommodation, creating a hostile work environment, retaliating, and wrongful

    terminating Plaintiff based on her membership in the aforementioned protected classes.

146. Plaintiffs hereby make a claim against Defendants under all of the applicable paragraphs of

    New York State Executive Law § 296.

                       AS A TWELFTH CAUSE OF ACTION
                 FOR RETALIATION UNDER NEW YORK STATE LAW
                             (Against All Defendants)

147. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

    this Complaint.

148. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

    practice: “For any person engaged in any activity to which this section applies to retaliate or



                                                21
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 22 of 26



     discriminate against any person because [s]he has opposed any practices forbidden under

     this article.”

149. Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating

     against the Plaintiff.

                            AS A THIRTEENTH CAUSE OF ACTION
                FOR AIDING & ABETTING UNDER NEW YORK STATE LAW
                                     (Against All Defendants)
150. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of

     this Complaint.

151. New York State Executive Law §296(6) further provides that “It shall be an unlawful

     discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any

     of the acts forbidden under this article, or to attempt to do so.”

152. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

     and/or coercing the discriminatory behavior as stated herein.

            AS A FOURTEENTH CAUSE OF ACTION FOR DISCRIMINATION
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                     (Against All Defendants)
153. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

     of this Complaint.

154. The Administrative Code of the Code of City of NY § 8-107 [1] provides that "It shall be

     an unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof,

     because of the actual or perceived age, race, creed, color, national origin, gender, disability,

     marital status, sexual orientation or alienate or citizenship status of any person, to refuse to

     hire or employ or to bar or to discharge from employment such person or to discriminate

     against such person in compensation or in terms, conditions or privileges of employment."

155. Defendants engaged in an unlawful discriminatory practice in violation of New York City




                                                 22
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 23 of 26



     Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory

     working conditions, and otherwise discriminating against the Plaintiff on the basis of her

     disabilities and sex/gender.

156. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York City Administrative Code Title 8.

157. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                 AS A FIFTEENTH CAUSE OF ACTION FOR RETALIATION
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)


158. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

     of this Complaint.

159. The New York City Administrative Code Title 8, §8-107(1) (e) provides that it shall be

     unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

     discriminate against any person because such person has opposed any practices forbidden

     under this chapter."

160. Each of the Defendants engaged in an unlawful discriminatory practice in violation of New

     York City Administrative Code Tide 8, §8-107(1) (e) by discriminating against the Plaintiff

     because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's

     employer.

161. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York State City Administrative Code Title 8.

162. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                 AS A SIXTEENTH CAUSE OF ACTION: AID AND ABET
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                              (Against All Defendants)



                                                 23
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 24 of 26




163. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

     of this Complaint.

164. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

     unlawful discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the

     doing of any of the acts forbidden under this chapter, or attempt to do so."

165. Defendants engaged in an unlawful discriminatory practice in violation of New York City

     Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling, and

     coercing the above discriminatory, unlawful, and retaliatory conduct.

166. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

     New York City Administrative Code Title 8.

167. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS A SEVENTEENTH CAUSE OF ACTION FOR
                         INTERFERENCE WITH PROTECED RIGHTS
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                     (Against All Defendants)
168. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

     of this Complaint with the same force and effect as if fully set forth herein.

169. New York City Administrative Code Title 8-107(19) Interference with protected rights

     states, in relevant part: It shall be an unlawful discriminatory practice for any person to

     coerce, intimidate, threaten or interfere with, or attempt to coerce, intimidate, threaten or

     interfere with, any person in the exercise or enjoyment of, or on account of his or his having

     aided or encouraged any other person in the exercise or enjoyment of, any right granted or

     protected pursuant to this section.

170. Defendants violated the above and Plaintiff suffered numerous damages as a result.




                                                 24
         Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 25 of 26



      AS AN EIGHTEENTH CAUSE OF ACTION FOR SUPERVISORY LIABILITY
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                                     (Against All Defendants)
171. Plaintiff repeats and re-alleges each and every allegation contained in the above paragraphs

     of this Complaint with the same force and effect as if fully set forth herein.

172. New York City Administrative Code Title 8-107(13) entitled Employer liability for

     discriminatory conduct by employee, agent or independent contractor provides:

         A. An employer shall be liable for an unlawful discriminatory practice based upon the
            conduct of an employee or agent which is in violation of any provision of this
            section other than subdivisions one and two of this section.
         B. An employer shall be liable for an unlawful discriminatory practice based upon the
            conduct of an employee or agent which is in violation of subdivision one or two of
            this section only where:
                i.) The employee or agent exercised managerial or supervisory responsibility;
                ii.) The employer knew of the employee's or agent's discriminatory conduct, and
                      acquiesced in such conduct or failed to take immediate and appropriate
                      corrective action; an employer shall be deemed to have knowledge of an
                      employee's or agent's discriminatory conduct where that conduct was known
                      by another employee or agent who exercised managerial or supervisory
                      responsibility; or
                iii.) The employer should have known of the employee's or agents discriminatory
                      conduct and failed to exercise reasonable diligence to prevent such
                      discriminatory conduct.

173. Defendants violated the above and Plaintiff suffered numerous damages as a result.


       WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, punitive damages,

attorneys’ fees, costs, and disbursements of action; and for such other relief as the Court deems

just and proper.




                                                 25
       Case 1:18-cv-10950-DAB Document 1 Filed 11/22/18 Page 26 of 26



                                        JURY DEMAND

      Plaintiff demands a jury trial on all issues to be tried.

Dated: New York, New York
       November 22, 2018


                                              DEREK SMITH LAW GROUP, PLLC




                                              By:     _/s/___________________
                                                           Johnmack Cohen

                                                       Johnmack Cohen, Esq.
                                                       1 Penn Plaza, Suite 4905
                                                       New York, New York 10119
                                                       (212) 587-0760




                                                 26
